Exhibit 10.2

DUPONT FABROS TECHNOLOGY, INC.

Form of Stock Option Award Agreement

Under the 2009 Long-Term Incentive Compensation Plan

THIS STOCK OPTION AWARD AGREEMENT (the “Agreement”), effective as of the
             day of             , 2009, governs an award granted by DUPONT
FABROS TECHNOLOGY, INC., a Maryland corporation (the “Company”), of options with
respect to common stock of the Company, par value, $0.001 per share (“Common
Stock”), to                      (the “Participant”), in accordance with and
subject to the provisions of the Company’s 2007 Equity Compensation Plan (the
“Plan”). A copy of the Plan has been made available to the Participant. All
terms used in this Agreement that are defined in the Plan have the same meaning
given them in the Plan.

1. Grant of Awards. In accordance with the Plan, and effective as of the date of
this Agreement (the “Date of Grant”), the Company hereby grants to the
Participant, subject to the terms and conditions of the Plan and this Agreement,
non-qualified options to purchase                      (            ) shares of
Common Stock, at an exercise price of $            per share (the “Stock Option
Award”), that expires on the 10th anniversary of the Date of Grant (the “Option
Period”), at which time any unexercised Stock Option Awards shall expire and not
be exercisable.

2. Vesting. Options to purchase shares of Common Stock with respect to the Stock
Option Award shall become vested and exercisable to the extent provided in
paragraphs (a) or (b) below.

(a) Continued Employment. Options to purchase                      shares of
Common Stock with respect to the Stock Option Award shall become vested and
exercisable on March 1, 2010, if the Participant remains in the continuous
employ of the Company or an Affiliate from the Date of Grant until March 1,
2010. Options to purchase an additional                      shares of Common
Stock with respect to the Stock Option Award shall become vested and exercisable
on March 1, 2011, if the Participant remains in the continuous employ of the
Company or an Affiliate from the Date of Grant until March 1, 2011. Options to
purchase                      shares of Common Stock with respect to the Stock
Option Award shall become vested and exercisable on March 1, 2012, if the
Participant remains in the continuous employ of the Company or an Affiliate from
the Date of Grant until March 1, 2012.

(b) Change in Control. Options to purchase all of the shares of Common Stock
with respect to the Stock Option Award (if not sooner vested), shall become
vested and exercisable on a Control Change Date (as defined in and governed by
the Plan) if the Participant remains in the continuous employ of the Company or
an Affiliate from the Date of Grant until the Control Change Date. For purposes
of this Agreement, the term “Related Entity” referenced in the defined term
“Person” in the Plan shall mean Lammot J. du Pont and/or Hossein Fateh, or an
entity controlled by Lammot J. du Pont and/or Hossein Fateh.

Except as provided in this Section 2, any options to purchase shares of Common
Stock with respect to the Stock Option Award that are not vested on or before
the date of the Participant’s termination of employment (the “Termination Date”)
with the Company and its Affiliates shall be forfeited on the date that such
employment terminates. Each Stock Option Award may be exercised after the date
of the Termination Date only with respect to the number of Stock Option Awards
that were exercisable on the Termination Date, and a Participant may exercise
such a Stock Option Award, before the expiration of the Option Period, during
the period beginning on the Termination Date and ending on the 90th day
following Termination Date.

 

1



--------------------------------------------------------------------------------

3. Transferability. Stock Option Awards cannot be transferred.

4. Stockholder Rights. Until exercised pursuant to the terms of this Agreement,
no Participant shall have the rights as stockholder of the Company with respect
to the shares of Common Stock covered by the Stock Option Award, including
voting and dividend rights.

5. Withholding. The Participant and the Company shall make arrangements
acceptable to the Company for the satisfaction of any federal, state and local
tax withholding requirements associated with the Stock Option Award.

6. No Right to Continued Employment. The grant of the Stock Option Award does
not give the Participant any right with respect to continuance of employment by
the Company or an Affiliate, nor shall it interfere in any way with the right of
the Company or an Affiliate to terminate his employment at any time.

7. Governing Law. This Agreement shall be governed by the laws of the State of
Maryland.

8. Conflicts. In the event of any conflict between the provisions of the Plan as
in effect on the Date of Grant and this Agreement, the provisions of the Plan
shall govern. All references herein to the Plan shall mean the Plan as in effect
on the Date of Grant.

9. Participant Bound by Plan. The Participant hereby acknowledges that a copy of
the Plan has been made available to him and agrees to be bound by all the terms
and provisions of the Plan.

10. Binding Effect. Subject to the limitations stated above and in the Plan,
this Agreement shall be binding upon the Participant and his or her successors
in interest and the successors of the Company.

IN WITNESS WHEREOF, the Company and the Participant have executed this Agreement
effective as of the date set forth above.

 

DUPONT FABROS TECHNOLOGY, INC.     [PARTICIPANT] By:  

 

   

 

Name:       Title:      

 

2